


Exhibit 10.1

 

EXECUTION VERSION

 

U.S. TRANSITION SERVICES AGREEMENT

 

BY AND BETWEEN

 

ABBOTT LABORATORIES

 

AND

 

ABBVIE INC.

 

DATED AS OF DECEMBER 31, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01.

Definitions

1

 

 

 

ARTICLE II SERVICES

4

 

 

 

Section 2.01.

Initial Services

4

Section 2.02.

Omitted Services; Excluded Services; Additional Services

4

Section 2.03.

Performance of Services

5

Section 2.04.

Charges for Services

7

Section 2.05.

Reimbursement for Out-of-Pocket Expenses

7

Section 2.06.

Changes to Services

7

Section 2.07.

Transitional Nature of Services

8

Section 2.08.

Use of Third Parties to Provide Services

8

 

 

 

ARTICLE III OTHER ARRANGEMENTS

9

 

 

Section 3.01.

Access

9

 

 

 

ARTICLE IV BILLING; TAXES

10

 

 

 

Section 4.01.

Procedure

10

Section 4.02.

Late Payments

10

Section 4.03.

Taxes

10

Section 4.04.

No Set-Off

10

 

 

 

ARTICLE V TERM AND TERMINATION

10

 

 

 

Section 5.01.

Term

10

Section 5.02.

Early Termination

11

Section 5.03.

Reduction of Services

11

Section 5.04.

Extension of Services

12

Section 5.05.

Interdependencies

12

Section 5.06.

Effect of Termination

13

Section 5.07.

Information Transmission

13

 

 

 

ARTICLE VI CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

13

 

 

 

Section 6.01.

Abbott and AbbVie Obligations

13

Section 6.02.

No Release

14

Section 6.03.

Third Party Information; Privacy and Data Protection Laws

14

Section 6.04.

Protective Arrangements

14

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

ARTICLE VII LIMITED LIABILITY AND INDEMNIFICATION

15

 

 

 

Section 7.01.

Limitations on Liability

15

Section 7.02.

Obligation to Re-Perform; Liabilities

16

Section 7.03.

Third Party Claims

16

Section 7.04.

Indemnification Procedures

16

 

 

 

ARTICLE VIII TRANSITION COMMITTEE

16

 

 

Section 8.01.

Establishment

16

 

 

 

ARTICLE IX MISCELLANEOUS

16

 

 

Section 9.01.

Mutual Cooperation

16

Section 9.02.

Title to Intellectual Property

17

Section 9.03.

Force Majeure

17

Section 9.04.

Independent Contractors

17

Section 9.05.

Third Party Beneficiaries

17

Section 9.06.

Governing Law

18

Section 9.07.

Dispute Resolution

18

Section 9.08.

Specific Performance

18

Section 9.09.

Interpretation

19

Section 9.10.

Headings

19

Section 9.11.

Amendment

19

Section 9.12.

Assignability

19

Section 9.13.

Audit Assistance

20

Section 9.14.

Survival of Covenants

20

Section 9.15.

Subsidiaries

20

Section 9.16.

Waivers of Default

20

Section 9.17.

Notices

20

Section 9.18.

Counterparts

21

Section 9.19.

Entire Agreement

21

Section 9.20.

Corporate Power

21

Section 9.21.

Signatures and Delivery

21

Section 9.22.

Severability

21

Section 9.23.

Further Assurances

22

Section 9.24.

Public Announcements

22

Section 9.25.

Mutual Drafting

22

 

ii

--------------------------------------------------------------------------------


 

THIS U.S. TRANSITION SERVICES AGREEMENT, dated as of December 31, 2012, is by
and between ABBOTT LABORATORIES, an Illinois corporation (“Abbott”), and ABBVIE
INC., a Delaware corporation (“AbbVie”).

 

R E C I T A L S:

 

WHEREAS, the board of directors of Abbott has determined that it is appropriate
and advisable to separate Abbott’s research-based pharmaceuticals business from
its other businesses;

 

WHEREAS, in order to effectuate the foregoing, Abbott and AbbVie have entered
into a Separation and Distribution Agreement, dated as of November 28, 2012 (the
“Separation and Distribution Agreement”), which provides for, among other
things, the contribution from Abbott to AbbVie of certain assets, the assumption
by AbbVie of certain Liabilities (as defined in the Separation and Distribution
Agreement) from Abbott, the distribution by Abbott of AbbVie common stock to
Abbott shareholders, and the execution and delivery of certain agreements in
order to facilitate and provide for the foregoing, in each case subject to the
terms and conditions set forth therein; and

 

WHEREAS, in order to facilitate and provide for an orderly transition under the
Separation and Distribution Agreement, the Parties (as defined herein) desire to
enter into this Agreement to set forth the terms and conditions pursuant to
which each of the Parties shall provide to the other the Services (as defined
herein) for a transitional period.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement (as defined herein), the Parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                          Definitions.  Reference is made to
Section 9.09 regarding the interpretation of certain words and phrases used in
this Agreement.  In addition, for the purpose of this Agreement, the following
terms shall have the meanings set forth below:

 

“Abbott” has the meaning set forth in the Preamble.

 

“Abbott Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“AbbVie” has the meaning set forth in the Preamble.

 

“AbbVie Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Additional Service” has the meaning set forth in Section 2.02(c).

 

--------------------------------------------------------------------------------


 

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Agreement” means this U.S. Transition Services Agreement and each of the
Schedules and Exhibits hereto.

 

“Change of Control” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Charges” has the meaning set forth in Section 2.04.

 

“Dispute” has the meaning set forth in Section 9.07(a).

 

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Excluded Service” has the meaning set forth in Section 2.02(b).

 

“Force Majeure” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Governmental Authority” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Information” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Initial Services” has the meaning set forth in Section 2.01.

 

“Interest Payment” has the meaning set forth in Section 4.02.

 

“Law” has the meaning set forth in the Separation and Distribution Agreement.

 

“Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Notice” means any written notice, request, demand or other communication
specifically referencing this Agreement and given in accordance with Section
9.17.

 

“Omitted Service” has the meaning set forth in Section 2.02(a).

 

“Parties” means the parties to this Agreement.

 

“Person” has the meaning set forth in the Separation and Distribution Agreement.

 

“Personal Data” means data that can be used by itself or in combination with
other available data to identify a specific individual.

 

2

--------------------------------------------------------------------------------


 

“Prime Rate” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Privileged Information” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Proceeding” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Provider” means, with respect to any Service, the entity or entities identified
on the applicable subsection of Schedule 1 hereto as the “Service Provider.”

 

“Provider Indemnitees” has the meaning set forth in Section 7.03.

 

“Recipient” means, with respect to any Service, the entity or entities
identified on the applicable subsection of Schedule 1 hereto as the “Service
Recipient.”

 

“Reinstated Service” has the meaning set forth in Section 2.02(b).

 

“Representatives” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Separation and Distribution Agreement” has the meaning set forth in the
Recitals.

 

“Service Baseline Period” has the meaning set forth in Section 2.03(c).

 

“Service Extension” has the meaning set forth in Section 5.04(a).

 

“Service Period” means, with respect to any Service, the period commencing on
the later of (a) the Effective Time and (b) the date on which any Omitted
Service, Excluded Service or Additional Service becomes a “Service” pursuant to
the terms of this Agreement, and ending on the earlier of (i) the date the
Recipient terminates the provision of such Service pursuant to Section 5.02, and
(ii) the termination date (measured as the number of months from the Effective
Time) specified with respect to such Service on the subsection of Schedule 1
hereto applicable to such Service, unless extended pursuant to Section 5.04.

 

“Services” means the Initial Services, Omitted Services, Reinstated Services and
Additional Services.

 

“Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Tax” has the meaning set forth in the Separation and Distribution Agreement.

 

“Tax Authority” has the meaning set forth in the Separation and Distribution
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Third Party” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Transition Committee” has the meaning set forth in the Separation and
Distribution Agreement.

 

ARTICLE II

 

SERVICES

 

Section 2.01.                          Initial Services.  Commencing as of the
Effective Time, the Provider agrees to provide, or to cause one of its
Subsidiaries to provide, to the Recipient, or any Subsidiary of the Recipient,
the applicable services (the “Initial Services”) set forth on each of the
subsections of Schedule 1 hereto.

 

Section 2.02.                          Omitted Services; Excluded Services;
Additional Services.

 

(a)                                 If, following the Effective Time and during
the term of this Agreement, a Party identifies a service that, prior to the
Effective Time, the other Party or any of its Subsidiaries provided to the
identifying Party or any of its Subsidiaries, but such service was inadvertently
omitted from the Services set forth on Schedule 1 hereto (each such service, an
“Omitted Service”), then the other Party shall use commercially reasonable
efforts to provide, or to cause one of its Subsidiaries to provide, any such
Omitted Service to the identifying Party and its Subsidiaries; provided that the
other Party shall not be obligated to provide any Omitted Service if it does
not, in its reasonable judgment, have adequate resources to provide such Omitted
Service or if the provision of such Omitted Service would significantly disrupt
the operation of its businesses.  The Parties shall cooperate and act in good
faith to create a supplemental subsection of Schedule 1 hereto for each Omitted
Service in the form attached hereto as Exhibit A and amend Schedule 1 hereto to
include the Omitted Service.  Each supplemental subsection of Schedule 1 hereto,
as agreed to in writing by the Parties, shall be deemed part of this Agreement
as of the date of such agreement and the Omitted Services set forth therein
shall be deemed “Services” provided under this Agreement, in each case subject
to the terms and conditions of this Agreement.

 

(b)                                 If, following the Effective Time and during
the term of this Agreement, a Party identifies a service that, prior to the
Effective Time, the other Party or any of its Subsidiaries provided to the
identifying Party or any of its Subsidiaries, but the Parties had mutually
agreed that such service would not be provided under the terms of this Agreement
(each such service, an “Excluded Service”), then the Parties shall cooperate and
act in good faith to determine whether the other Party shall provide such
Excluded Service to the identifying Party or any of its Subsidiaries under the
terms of this Agreement.  If the Parties determine that the other Party shall
provide such Excluded Service to the identifying Party (each such Excluded
Service, a “Reinstated Service”), then the Parties shall cooperate and act in
good faith to create a supplemental subsection of Schedule 1 hereto for each
Reinstated Service in the form attached hereto as Exhibit A and amend Schedule 1
hereto to include the Reinstated Service.  Each supplemental subsection of
Schedule 1 hereto, as agreed in writing by the Parties, shall be deemed part of
this Agreement as of the date of such agreement and the Reinstated Services set

 

4

--------------------------------------------------------------------------------


 

forth therein shall be deemed “Services” provided under this Agreement, in each
case subject to the terms and conditions of this Agreement.

 

(c)                                  If, following the Effective Time and during
the term of this Agreement, a Party identifies a service, other than an Omitted
Service or an Excluded Service, that it desires for the other Party or any of
its Subsidiaries to provide to the identifying Party or any of its Subsidiaries
(each such service, an “Additional Service”), then the other Party shall
consider such request; provided that nothing shall require the other Party to
provide such Additional Service to the identifying Party.  If the other Party
consents to providing an Additional Service to the identifying Party, then the
Parties shall cooperate and act in good faith to create a supplemental
subsection of Schedule 1 hereto for each such Additional Service in the form
attached hereto as Exhibit A and amend Schedule 1 hereto to include the
Additional Service.  Each supplemental subsection of Schedule 1 hereto, as
agreed to in writing by the Parties, shall be deemed part of this Agreement as
of the date of such agreement and the Additional Services set forth therein
shall be deemed “Services” provided under this Agreement, in each case subject
to the terms and conditions of this Agreement.

 

Section 2.03.                          Performance of Services.

 

(a)                                 The Provider shall perform and cause its
Subsidiaries to perform all Services to be provided by the Provider in a manner
that is based on its past practice and that is substantially similar in nature,
quality and timeliness to the analogous services provided by Abbott or any of
its Subsidiaries to Abbott or its applicable functional group or Subsidiary
prior to the Effective Time.  The Provider shall, and shall cause its
Subsidiaries to, perform its duties and responsibilities hereunder in good
faith.  The Services shall be performed by the Provider and its Subsidiaries in
the United States and Puerto Rico.

 

(b)                                 Nothing in this Agreement shall require the
Provider to perform or cause to be performed any Service to the extent the
manner of such performance would constitute a violation of applicable Laws, the
Abbott Code of Business Conduct or any existing contract or agreement with a
Third Party.  If the Provider is or becomes aware of any potential violation on
the part of the Provider, the Provider shall use commercially reasonable efforts
to promptly send a Notice to the Recipient of any such potential violation.  The
Parties each agree to cooperate and use commercially reasonable efforts to
obtain any necessary Third Party consents required under any existing contract
or agreement with a Third Party to allow the Provider to perform or cause to be
performed any Service in accordance with the standards set forth in this Section
2.03(b).  Any costs and expenses incurred by any Party or any of its
Subsidiaries in connection with obtaining any such Third Party consent that is
required to allow the Provider to perform or cause to be performed (i) any
Service (other than an Additional Service) shall be split between the Provider
and the Recipient in accordance with such Parties’ respective utilization of the
applicable Service at such time (except with respect to fees imposed by Third
Parties to allow joint participation by the Provider and the Recipient under
information technology contracts and licenses, which fees shall be split equally
between the Provider and the Recipient) and (ii) any Additional Service shall be
solely the responsibility of the Recipient.  If, with respect to a Service, the
Parties, despite the use of such commercially reasonable efforts, are unable to
obtain a required Third Party consent or the performance of such Service by the
Provider would continue to constitute a violation of applicable Laws or the
Abbott Code of Business Conduct,

 

5

--------------------------------------------------------------------------------


 

the Provider shall use commercially reasonable efforts in good faith to provide
such Services in a manner as closely as possible to the standards described in
this Section 2.03 that would apply absent the exception provided for in the
first sentence of this Section 2.03(b).

 

(c)                                  The Provider shall not be obligated to
perform or to cause to be performed any Service in a volume or quantity in any
calendar year that exceeds the highest volumes or quantities of analogous
services provided to Abbott or its applicable functional group or Subsidiary
during calendar year 2012, as set forth in the 2012 plan (without reference to
the transactions contemplated by the Separation and Distribution Agreement) (the
“Service Baseline Period”).  If the Recipient requests that the Provider perform
or cause to be performed any Service in a volume or quantity that exceeds the
highest volumes or quantities of analogous services that were provided to Abbott
or its applicable functional group or Subsidiary during the Service Baseline
Period, then: (i) if such higher volume or quantity results from fluctuations
occurring in the ordinary course of business of the Recipient, the Provider
shall use commercially reasonable efforts to provide such requested higher
volume or quantity; and (ii) if such higher volume or quantity results from any
other source, including an acquisition, merger, purchase or other business
combination by the Recipient, the Parties shall cooperate and act in good faith
to determine whether the Provider will be required to provide such requested
higher volume or quantity.  If the Parties determine that the Provider shall
provide the requested higher volume or quantity then such higher volume or
quantity shall be documented in a written agreement signed by the Parties.  Each
amended subsection of Schedule 1 hereto, as agreed to in writing by the Parties,
shall be deemed part of this Agreement as of the date of such agreement and the
volume or quantity increases set forth in such written agreement shall be deemed
a part of the “Services” provided under this Agreement, in each case subject to
the terms and conditions of this Agreement.

 

(d)                                 (i) Neither the Provider nor any of its
Subsidiaries shall be required to perform or to cause to be performed any of the
Services for the benefit of any Third Party or any other Person other than the
Recipient or its Subsidiaries, and (ii) EXCEPT AS EXPRESSLY PROVIDED IN THIS
SECTION 2.03, EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL SERVICES AND PRODUCTS
ARE PROVIDED ON AN “AS-IS” BASIS, THAT THE RECIPIENT ASSUMES ALL RISK AND
LIABILITY ARISING FROM OR RELATING TO ITS USE OF AND RELIANCE UPON THE SERVICES,
AND THAT THE PROVIDER MAKES NO OTHER REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, WITH RESPECT TO THE SERVICES AND PRODUCTS.  EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY OF QUALITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR
USE OR PURPOSE OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES.

 

(e)                                  Each Party shall be responsible for its own
compliance with any and all Laws applicable to its performance under this
Agreement.  No Party shall knowingly take any action in violation of any such
applicable Law that results in Liability being imposed on the other Party.

 

6

--------------------------------------------------------------------------------

 

Section 2.04.                          Charges for Services.  The Recipient
shall pay the Provider of such Services a monthly fee for the Services (or
category of Services, as applicable) (each fee constituting a “Charge” and,
collectively, “Charges”), which Charges shall be agreed to by the Parties from
time to time.  During the term of this Agreement, the amount of a Charge for any
Services may adjust to the extent of:  (a) any adjustments mutually agreed to by
the Parties; (b) any Charges applicable to any Omitted Services, Reinstated
Services or Additional Services; and (c) in accordance with Section 2.08, any
proportional adjustment in the rates or charges imposed by any Third Party
provider that is providing Services.  Together with any monthly invoice for
Charges, the Provider shall provide the Recipient with reasonable documentation,
including any additional documentation reasonably requested by the Recipient to
the extent such documentation is in the Provider’s or its Subsidiaries’
possession or control, to support the calculation of such Charges.

 

Section 2.05.                          Reimbursement for Out-of-Pocket
Expenses.  The Recipient shall reimburse the Provider for reasonable
out-of-pocket costs and expenses incurred by the Provider or any of its
Subsidiaries in connection with providing the Services (including reasonable
travel-related expenses) to the extent that such costs and expenses are not
reflected in the Charges for such Services; provided, however, that any such
cost or expense not consistent with historical practice between the Parties for
any Service (including business travel and related expenses) shall require
advance approval of the Recipient.  Any authorized travel-related expenses
incurred in performing the Services shall be incurred and charged to the
Recipient in accordance with the Provider’s then applicable business travel
policies.

 

Section 2.06.                          Changes to Services.

 

(a)                                 Except as provided in Section 2.08 and
subject to the performance standards set forth in this Article II, the Provider
may make changes from time to time in the manner of performing the Services if
the Provider is making similar changes in performing analogous services for
itself and if the Provider furnishes to the Recipient reasonable prior Notice
(in content and timing) respecting such changes; provided, however, that the
Provider may not modify any of its accounting policies or its foreign exchange
rate setting process as defined in the B.2.0 policy that would directly or
indirectly impact the Services without the prior written consent of the
Recipient (such consent not to be unreasonably withheld or delayed).  No such
change shall affect the timeliness or quality of, or the Charges for, the
applicable Service.  If any such change by the Provider reasonably requires the
Recipient to incur incremental costs and expenses in order to continue to
receive and utilize the applicable Services in the same manner as the Recipient
was receiving and utilizing such Service prior to such change, the Provider
shall be required to reimburse the Recipient for all such reasonable costs and
expenses.  Upon request, the Recipient shall provide the Provider with
reasonable documentation, including any additional documentation reasonably
requested by the Provider to the extent such documentation is in the Recipient’s
or its Subsidiaries’ possession or control, to support the calculation of such
incremental costs and expenses.

 

(b)                                 AbbVie acknowledges that it has received a
copy of Abbott’s B.2.0 internal calendar for 2013 from Abbott. Prior to the
commencement of each subsequent calendar year during the term of this Agreement,
Abbott shall make available to AbbVie a copy of Abbott’s B.2.0 internal calendar
for such calendar year (and AbbVie may request the same of

 

7

--------------------------------------------------------------------------------


 

Abbott if Abbott has not made such copy available to AbbVie prior to the
commencement of the applicable subsequent calendar year).

 

(c)                                  Prior to 12:00 p.m. Central Time on the
B.2.0 day of each calendar month during the term of this Agreement, Abbott shall
make available to AbbVie a copy of Abbott’s foreign exchange rates determined in
accordance with Abbott’s B.2.0 policy for such calendar month (and AbbVie may
request the same of Abbott if Abbott has not made such copy available to AbbVie
prior to 12:00 p.m. Central Time on the B.2.0 day of the applicable calendar
month).

 

Section 2.07.                          Transitional Nature of Services.  The
Parties acknowledge the transitional nature of the Services and agree to
cooperate in good faith and to use commercially reasonable efforts to effectuate
a smooth transition of the Services from the Provider to the Recipient (or its
designee).

 

Section 2.08.                          Use of Third Parties to Provide
Services.  The Provider may perform its obligations to provide a Service through
agents, subcontractors or independent contractors, provided that the delegation
of performance of the applicable Service does not impact the timeliness or
quality of such Service, in accordance with the following:

 

(a)                                 Provider is Currently Using Third Parties as
of the Effective Time.  If, as of the Effective Time, (i) the Provider is
obtaining analogous services for itself from agents, subcontractors or
independent contractors, or (ii) the Provider is obtaining services from agents,
subcontractors or independent contractors which services the Provider shall only
provide to the Recipient under this Agreement and the Provider shall not
otherwise require such analogous services for itself during the term of this
Agreement, then the Charges for the applicable Services the Provider is
obtaining from such Third Parties may be adjusted proportionally by the Provider
pursuant to Section 2.04(c) to reflect any adjustment in the rates or charges
imposed by the Third Party that is providing such Services; or

 

(b)                                 Provider Elects to Switch to Third Parties
After the Effective Time.

 

(i)                                     If, following the Effective Time, the
Provider elects to obtain analogous services for itself from agents,
subcontractors or independent contractors (A) the Provider shall furnish to the
Recipient reasonable prior Notice (in content and timing) respecting such use of
Third Parties, and (B) the Charges for the applicable Services the Provider is
obtaining from such Third Parties may be adjusted proportionally by the Provider
pursuant to Section 2.04(c) to reflect any adjustment in the rates or charges
imposed by the Third Party that is providing such Services; and

 

(ii)                                  If, however, following the Effective Time,
the Provider is not obtaining analogous services for itself from agents,
subcontractors or independent contractors (A) the Provider shall furnish to the
Recipient reasonable prior Notice (in content and timing) respecting such use of
Third Parties, and (B) the Charges for the applicable Services the Provider is
providing through such Third Parties appointed following the Effective Time may
not be adjusted by the Provider as a result of any adjustments in the rates or
charges imposed by such Third Parties.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Provider shall not be relieved of its
obligations under this Agreement by use of such agents, subcontractors or
independent contractors.

 

ARTICLE III

 

OTHER ARRANGEMENTS

 

Section 3.01.                          Access.

 

(a)                                 AbbVie shall, and shall cause its
Subsidiaries to, allow Abbott and its Subsidiaries and their respective
Representatives reasonable access to the facilities of AbbVie and its
Subsidiaries that is necessary for Abbott and its Subsidiaries to fulfill their
obligations under this Agreement.  In addition to the foregoing right of access,
AbbVie shall, and shall cause its Subsidiaries to, afford Abbott, its
Subsidiaries and their respective Representatives, upon reasonable advance
notice, reasonable access during normal business hours to the facilities,
Information, systems, infrastructure and personnel of AbbVie and its
Subsidiaries as reasonably necessary for Abbott to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided by
AbbVie or its Subsidiaries, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such
access shall not unreasonably interfere with any of the business or operations
of AbbVie or any of its Subsidiaries and (ii) in the event that AbbVie
determines that providing such access could be commercially detrimental, violate
any Law or agreement, or waive any attorney-client privilege, then the Parties
shall use commercially reasonable efforts to permit such access in a manner that
avoids any such harm or consequence.  Abbott agrees that all of its and its
Subsidiaries’ employees shall, and that it shall use commercially reasonable
efforts to cause its Representatives’ employees to, when on the property of
AbbVie and its Subsidiaries, or when given access to any facilities,
Information, systems, infrastructure or personnel of AbbVie and its
Subsidiaries, conform to the policies and procedures of AbbVie and any of its
Subsidiaries, as applicable, concerning health, safety, conduct and security
which are made known to Abbott from time to time.

 

(b)                                 Abbott shall, and shall cause its
Subsidiaries to, allow AbbVie and its Subsidiaries and their respective
Representatives reasonable access to the facilities of Abbott and its
Subsidiaries that is necessary for AbbVie and its Subsidiaries to fulfill their
obligations under this Agreement.  In addition to the foregoing right of access,
Abbott shall, and shall cause its Subsidiaries to, afford AbbVie, its
Subsidiaries and their respective Representatives, upon reasonable advance
notice, reasonable access during normal business hours to the facilities,
Information, systems, infrastructure, and personnel of Abbott and its
Subsidiaries as reasonably necessary for AbbVie to verify the adequacy of
internal controls over information technology, reporting of financial data and
related processes employed in connection with the Services being provided by
Abbott or its Subsidiaries, including in connection with verifying compliance
with Section 404 of the Sarbanes-Oxley Act of 2002; provided that (i) such
access shall not unreasonably interfere with any of the business or operations
of Abbott or any of its Subsidiaries and (ii) in the event that Abbott
determines that providing such access could be commercially detrimental, violate
any Law or agreement, or waive any attorney-client privilege, then the Parties
shall use commercially reasonable efforts to permit such access in a manner that
avoids

 

9

--------------------------------------------------------------------------------


 

any such harm or consequence.  AbbVie agrees that all of its and its
Subsidiaries’ employees shall, and that it shall use commercially reasonable
efforts to cause its Representatives’ employees to, when on the property of
Abbott and its Subsidiaries, or when given access to any facilities,
Information, systems, infrastructure or personnel of Abbott and its
Subsidiaries, conform to the policies and procedures of Abbott and any of its
Subsidiaries, as applicable, concerning health, safety, conduct and security
which are made known to AbbVie from time to time.

 

ARTICLE IV

 

BILLING; TAXES

 

Section 4.01.                          Procedure.  Charges for the Services
shall be charged to and payable by the Recipient.  Amounts payable pursuant to
the terms of this Agreement shall be paid by wire transfer (or such other method
of payment as may be agreed between the Parties) to the Provider, as directed by
the Provider, on a monthly basis, which amounts shall be due within sixty (60)
days after the date of invoice.  All amounts due and payable hereunder shall be
invoiced and paid in U.S. dollars.

 

Section 4.02.                          Late Payments.  Charges not paid when due
pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within sixty (60) days of the
date of such bill, invoice or other demand) shall accrue interest at a rate per
annum equal to the Prime Rate plus 2%, or the maximum legal rate, whichever is
lower (the “Interest Payment”).

 

Section 4.03.                          Taxes.  Without limiting any provisions
of this Agreement, the Recipient shall bear any and all Taxes and other similar
charges (and any related interest and penalties) imposed on, or payable with
respect to, any fees or charges, including any Charges, payable by it pursuant
to this Agreement, including all sales, use, value-added, and similar Taxes, but
excluding Taxes based on the Provider’s net income.  Notwithstanding anything to
the contrary in the previous sentence or elsewhere in this Agreement, the
Recipient shall be entitled to withhold from any payments to the Provider any
such Taxes that the Recipient is required by Law to withhold and shall pay such
Taxes to the applicable Tax Authority.

 

Section 4.04.                          No Set-Off.  Except as mutually agreed to
in writing by Abbott and AbbVie, no Party or any of its Affiliates shall have
any right of set off or other similar rights with respect to (a) any amounts
received pursuant to this Agreement; or (b) any other amounts claimed to be owed
to the other Party or any of its Subsidiaries arising out of this Agreement.

 

ARTICLE V

 

TERM AND TERMINATION

 

Section 5.01.                          Term.  This Agreement shall commence at
the Effective Time and shall terminate upon the earlier to occur of:  (a) the
last date on which either Party is obligated to provide any Service to the other
Party in accordance with the terms of this Agreement; or (b) the mutual written
agreement of the Parties to terminate this Agreement in its entirety.  Unless

 

10

--------------------------------------------------------------------------------


 

otherwise terminated pursuant to Section 5.02, this Agreement shall terminate
with respect to any Service at the close of business on the last day of the
Service Period for such Service.  To the extent that the Provider’s ability to
provide a Service is dependent on the continuation of a specified Service, the
Provider’s obligation to provide such dependent Service shall terminate
automatically with the termination of such supporting Service.

 

Section 5.02.                          Early Termination.

 

(a)                                 Without prejudice to the Recipient’s rights
with respect to a Force Majeure, the Recipient may from time to time terminate
this Agreement with respect to the entirety of any individual Service but not a
portion thereof:

 

(i)                                     for any reason or no reason, upon the
giving of an advance Notice to the Provider of such Service not less than the
shorter of (A) one hundred eighty (180) days, or (B) one-half the original
Service Period for such Service; provided, however, that any such termination
may only be effective as of the last day of a month; or

 

(ii)                                  if the Provider of such Service has failed
to perform any of its material obligations under this Agreement with respect to
such Service, and such failure shall continue to exist forty five (45) days
after receipt by the Provider of Notice of such failure from the Recipient;
provided, however, that any such termination may only be effective as of the
last day of a month; and provided, further, that the Recipient shall not be
entitled to terminate the Agreement with respect to the applicable Service if,
as of the end of such forty five (45)-day period, there remains a good faith
Dispute between the Parties (undertaken in accordance with the terms of Section
9.07) as to whether the Provider has cured the applicable breach.

 

(b)                                 The Provider may terminate this Agreement
with respect to any individual Service, but not a portion thereof, at any time
upon prior Notice to the Recipient if the Recipient has failed to perform any of
its material obligations under this Agreement relating to such Services,
including making payment of Charges for such Service when due, and such failure
shall continue uncured for a period of forty five (45) days after receipt by the
Recipient of a Notice of such failure from the Provider; provided, however, that
any such termination may only be effective as of the last day of a month; and
provided, further, that the Provider shall not be entitled to terminate the
Agreement with respect to the applicable Service if, as of the end of such forty
five (45)-day period, there remains a good faith Dispute between the Parties
(undertaken in accordance with the terms of Section 9.07) as to whether the
Recipient has cured the applicable breach.  The relevant subsection of Schedule
1 hereto shall be updated to reflect any terminated Service.

 

Section 5.03.                          Reduction of Services.  The Recipient may
from time to time request a reduction in part of the scope or amount of any
Service; provided that any such reduction may only take effect as of the end of
a month.  If requested to do so by the Recipient, the Parties shall discuss in
good faith appropriate adjustments to the relevant Charges in light of all
relevant factors.  If, after such discussions, the Parties do not approve any
requested reduction of the scope or amount of any Service and the relevant
Charges in connection therewith, then (a) there shall be no change to the
Charges under this Agreement and (b) unless the Parties otherwise agree in
writing, there shall be no change to the scope or amount of any Services under
this

 

11

--------------------------------------------------------------------------------


 

Agreement.  If, after such discussions, the Parties agree to any reduction of
Service, such reduction of Service shall be documented in a written agreement
executed by the Parties.  Additionally, in connection with any such reduction of
Service, the Parties may agree to an appropriate reduction to the Charges
related to the applicable reduced Service.

 

Section 5.04.                          Extension of Services.

 

(a)                                 The Recipient may request to extend the
Service Period of any Service (each such extension, a “Service Extension”) one
time for each Service (unless the Parties otherwise agree) by providing the
Provider of such Service with advance Notice not less than the shorter of (i)
one hundred eighty (180) days, or (ii) one-half of the original Service Period
for such Service.

 

(b)                                 If the Recipient is requesting a Service
Extension for a particular Service for the first time and the requested Service
Extension is for a period of twelve (12) months or less past the originally
scheduled expiration of the Service Period for the applicable Service, then the
Provider shall be obligated to provide such requested Service Extension and the
Parties shall in good faith (i) negotiate the terms of an amendment to the
applicable subsection of Schedule 1 hereto, which amendment shall be consistent
with the terms of the applicable Service, and (ii) determine the costs and
expenses (which shall not include any Charges payable under this Agreement), if
any, that would be incurred by the Provider or the Recipient, as the case may
be, in connection with the provision of such Service Extension, which costs and
expenses shall be borne solely by the Recipient.  If (A) the requested Service
Extension is for a period of longer than twelve (12) months past the originally
scheduled expiration of the Service Period for the applicable Service or (B) the
Recipient has previously requested a Service Extension for the particular
Service that the Recipient is currently requesting a Service Extension, then the
Parties shall cooperate and act in good faith to determine whether the Provider
shall provide the applicable Service for the requested Service Extension
period.  If the Parties determine that the Provider shall provide such Service
during the requested Service Extension period, then the Parties shall in good
faith (1) negotiate the terms of an amendment to the applicable subsection of
Schedule 1 hereto, which amendment shall be consistent with the terms of the
applicable Service, and (2) determine the costs and expenses (which shall not
include any Charges payable under this Agreement), if any, that would be
incurred by the Provider or the Recipient, as the case may be, in connection
with the provision of such Service Extension, which costs and expenses shall be
borne solely by the Recipient.  Each amended subsection of Schedule 1 hereto, as
agreed to in writing by the Parties, shall be deemed part of this Agreement as
of the date of such agreement and any Services provided pursuant to such Service
Extensions shall be deemed “Services” provided under this Agreement, in each
case subject to the terms and conditions of this Agreement.

 

Section 5.05.                          Interdependencies.  The Parties
acknowledge and agree that (i) there may be interdependencies among the Services
being provided under this Agreement, (ii) upon the request of either Party, the
Parties shall cooperate and act in good faith to determine whether (A) any such
interdependencies exist with respect to the particular Service that a Party is
seeking to terminate, reduce part of the scope or amount of, or extend, as
applicable, in accordance with Section 5.02, Section 5.03 or Section 5.04,
respectively, and (B) in the case of a termination or reduction, the Provider’s
ability to provide a particular Service in accordance with this

 

12

--------------------------------------------------------------------------------


 

Agreement would be materially and adversely affected by such termination, or
reduction in part of the scope or amount, of another Service, as applicable, in
accordance with Section 5.02 or Section 5.03, respectively, prior to the
expiration of the period of the maximum duration for such Service, and (iii) in
the event that the Parties have determined that such interdependencies exist
(and, in the case of a termination or reduction, as applicable, that the
Provider’s ability to provide a particular Service in accordance with this
Agreement would be materially and adversely affected by the termination, or
reduction in part of the scope or amount, of another Service, as applicable, in
accordance with Section 5.02 or Section 5.03, respectively, prior to the
expiration of the period of the maximum duration for such Service), the Parties
shall negotiate in good faith to amend Schedule 1 hereto relating to the
termination dates of such impacted Service, which amendment shall be consistent
with the terms of comparable Services.

 

Section 5.06.                          Effect of Termination.  Upon the
termination of any Service pursuant to this Agreement, the Provider of the
terminated Service shall have no further obligation to provide the terminated
Service, and the Recipient shall have no obligation to pay any future Charges
relating to any such Service; provided, however, that the Recipient shall remain
obligated to the Provider for the Charges owed and payable in respect of
Services provided prior to the effective date of termination for such Service. 
In connection with the termination of any Service, the provisions of this
Agreement not relating solely to such terminated Service shall survive any such
termination, and in connection with a termination of this Agreement, Article I,
this Article V, Article VII and Article IX, all confidentiality obligations
under this Agreement and Liability for all due and unpaid Charges, shall
continue to survive indefinitely.

 

Section 5.07.                          Information Transmission.  The Provider,
on behalf of itself and its respective Subsidiaries, shall use commercially
reasonable efforts to provide or make available, or cause to be provided or made
available, to the Recipient, in accordance with Section 6.01(a) of the
Separation and Distribution Agreement, any Information received or computed by
the Provider for the benefit of the Recipient concerning the relevant Service
during the Service Period; provided, however, that, except as otherwise agreed
to in writing by the Parties (a) the Provider shall not have any obligation to
provide or cause to provide Information in any non-standard format, (b) the
Provider and its Subsidiaries shall be reimbursed for their reasonable costs in
accordance with Section 6.01(c) of the Separation and Distribution Agreement for
creating, gathering, copying, transporting and otherwise providing such
Information, and (c) the Provider shall use commercially reasonable efforts to
maintain any such Information in accordance with Section 6.03 of the Separation
and Distribution Agreement.

 

ARTICLE VI

 

CONFIDENTIALITY; PROTECTIVE ARRANGEMENTS

 

Section 6.01.                          Abbott and AbbVie Obligations.  Subject
to Section 6.04, Abbott, on behalf of itself and each of the Abbott
Subsidiaries, and AbbVie, on behalf of itself and each of the AbbVie
Subsidiaries, agrees to hold, and to cause its respective Representatives to
hold, in strict confidence, with at least the same degree of care that applies
to Abbott’s confidential and proprietary information pursuant to policies in
effect as of the Effective Time, all confidential and proprietary information
concerning the other Party (or its business) and the other Party’s Subsidiaries
(or their respective businesses) that is either in its possession (including
confidential

 

13

--------------------------------------------------------------------------------


 

and proprietary information in its possession prior to the Effective Time) or
furnished by the other Party or the other Party’s Subsidiaries or their
respective Representatives at any time pursuant to this Agreement, and shall not
use any such confidential and proprietary information other than for such
purposes as may be expressly permitted hereunder, except, in each case, to the
extent that such confidential and proprietary information has been (a) in the
public domain or generally available to the public, other than as a result of a
disclosure by such Party or any of its Subsidiaries or any of their respective
Representatives in violation of this Agreement; (b) later lawfully acquired from
other sources by such Party or any of its Subsidiaries, which sources are not
themselves bound by a confidentiality obligation or other contractual, legal or
fiduciary obligation of confidentiality with respect to such confidential and
proprietary information; or (c) independently developed or generated without
reference to or use of the respective proprietary or confidential information of
the other Party or any of its Subsidiaries.  If any confidential and proprietary
information of Abbott or any of its Subsidiaries is disclosed to AbbVie or any
of its Subsidiaries in connection with providing the Services, then such
disclosed confidential and proprietary information shall be used only as
required to perform the Services.  If any confidential and proprietary
information of AbbVie or any of its Subsidiaries is disclosed to Abbott or any
of its Subsidiaries in connection with providing the Services, then such
disclosed confidential and proprietary information shall be used only as
required to perform such Services.

 

Section 6.02.                          No Release.  Each Party agrees (a) not to
release or disclose, or permit to be released or disclosed, any information
addressed in Section 6.01 to any other Person, except its Representatives who
need to know such information in their capacities as such, and except in
compliance with Section 6.04 and (b) to use commercially reasonable efforts to
maintain any such information in accordance with Section 6.03 of the Separation
and Distribution Agreement.

 

Section 6.03.                          Third Party Information; Privacy and Data
Protection Laws.  Each Party acknowledges that it and its respective
Subsidiaries may presently have and, following the Effective Time, may gain
access to or possession of confidential or proprietary information of, or
personal information relating to, Third Parties (a) that was received under
confidentiality or non-disclosure agreements entered into between such Third
Parties, on the one hand, and another Party or another Party’s Subsidiaries, on
the other hand, prior to the Effective Time; or (b) that, as between the
Parties, was originally collected by another Party or another Party’s
Subsidiaries and that may be subject to and protected by privacy, data
protection or other applicable Laws.  As provided in more detail in a data
protection agreement to be entered into between Abbott and AbbVie as of the
Effective Time, each Party agrees that it shall hold, protect and use, and shall
cause its Subsidiaries and its and their respective Representatives to hold,
protect and use, in strict confidence the confidential and proprietary
information of, or personal information relating to, Third Parties in accordance
with privacy, data protection or other applicable Laws and the terms of any
agreements that were either entered into before the Effective Time or
affirmative commitments or representations that were made before the Effective
Time by, between or among such other Party or such other Party’s Subsidiaries,
on the one hand, and such Third Parties, on the other hand.

 

Section 6.04.                          Protective Arrangements.  In the event
that either Party or any of its Affiliates is requested or required (by oral
question, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) by any Governmental Authority or
pursuant to applicable Law to disclose or provide any confidential or
proprietary

 

14

--------------------------------------------------------------------------------


 

information of the other Party that is subject to the confidentiality provisions
hereof, or to disclose or provide any Personal Data that it processes on behalf
of the other Party in accordance with the data protection agreement to be
entered into between Abbott and AbbVie as of the Effective Time, such Party
shall, unless prohibited by such request or requirement of the applicable
Governmental Authority or under applicable Law, provide the other Party with
Notice of such request or demand as promptly as practicable under the
circumstances so that such other Party shall have an opportunity to seek an
appropriate protective order, at such other Party’s own cost and expense.  In
the event that such other Party fails to receive such appropriate protective
order in a timely manner and the Party receiving the request or demand
reasonably determines that its failure to disclose or provide such information
shall actually prejudice the Party receiving the request or demand, then the
Party that received such request or demand may thereafter disclose or provide
information to the extent required by such Law (as so advised by counsel) or by
lawful process or such Governmental Authority.

 

ARTICLE VII

 

LIMITED LIABILITY AND INDEMNIFICATION

 

Section 7.01.                          Limitations on Liability.

 

(a)                                 SUBJECT TO SECTION 7.02, THE LIABILITIES OF
THE PROVIDER AND ITS SUBSIDIARIES AND THEIR RESPECTIVE REPRESENTATIVES,
COLLECTIVELY, UNDER THIS AGREEMENT FOR ANY ACT OR FAILURE TO ACT IN CONNECTION
HEREWITH (INCLUDING THE PERFORMANCE OR BREACH OF THIS AGREEMENT), OR FROM THE
SALE, DELIVERY, PROVISION OR USE OF ANY SERVICES PROVIDED UNDER OR CONTEMPLATED
BY THIS AGREEMENT, WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY) OR OTHERWISE, SHALL NOT EXCEED THE PROVIDER’S PROFITS FOR PERFORMING
SERVICES HEREUNDER, WHICH SHALL BE DEEMED TO BE EQUAL TO THE AMOUNT OF THE
MARK-UP RECEIVED BY THE PROVIDER DURING THE PREVIOUS TWELVE (12) MONTH PERIOD.

 

(b)                                 IN NO EVENT SHALL EITHER PARTY, ITS
SUBSIDIARIES OR THEIR RESPECTIVE REPRESENTATIVES BE LIABLE TO THE OTHER PARTY
FOR INDIRECT, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT, EVEN IF THE PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES ON
BEHALF OF ITSELF, ITS SUBSIDIARIES AND ITS REPRESENTATIVES ANY CLAIM FOR SUCH
DAMAGES, INCLUDING ANY CLAIM FOR PROPERTY DAMAGE OR LOST PROFITS, WHETHER
ARISING IN CONTRACT, TORT OR OTHERWISE.

 

(c)                                  The foregoing limitations on Liability in
this Section 7.01 shall not apply to either Party’s Liability for breaches of
confidentiality under Article VI or either Party’s obligations under Section
7.03.

 

15

--------------------------------------------------------------------------------


 

(d)                                 The limitations in Section 7.01(a) and
Section 7.01(b) shall not apply in respect of any Liability arising out of or in
connection with the gross negligence, willful misconduct, or fraud of or by the
Party to be charged.

 

Section 7.02.                          Obligation to Re-Perform; Liabilities. 
In the event of any breach of this Agreement by the Provider with respect to the
provision of any Services (with respect to which the Provider can reasonably be
expected to re-perform in a commercially reasonable manner), the Provider shall
(a) promptly correct in all material respects such error, defect or breach or
re-perform in all material respects such Services at the request of the
Recipient and at the sole cost and expense of the Provider and (b) subject to
the limitations set forth in Section 7.01, reimburse the Recipient and its
Subsidiaries and Representatives for Liabilities attributable to such breach by
the Provider.  The remedy set forth in this Section 7.02 shall be the sole and
exclusive remedy of the Recipient for any such breach of this Agreement.  Any
request for re-performance in accordance with this Section 7.02 by the Recipient
must be in writing and specify in reasonable detail the particular error, defect
or breach, and such request must be made no more than one (1) month from the
later of the date on which such breach occurred and the date on which such
breach was reasonably discovered by the Recipient.

 

Section 7.03.                          Third Party Claims.  The Recipient shall
indemnify, defend and hold harmless the Provider, its Subsidiaries and each of
their respective Representatives, and each of the successors and assigns of any
of the foregoing (collectively, the “Provider Indemnitees”), from and against
any and all claims of Third Parties relating to, arising out of or resulting
from the Provider’s furnishing or failing to furnish the Services provided for
in this Agreement, other than (a) Third Party claims arising out of the gross
negligence, willful misconduct or fraud of any Provider Indemnitee and (b) as
set forth in Section 2.03(b).

 

Section 7.04.                          Indemnification Procedures.  The
provisions of Article IV of the Separation and Distribution Agreement shall
govern claims for indemnification under this Agreement; provided that, for
purposes of this Section 7.04, in the event of any conflict between the
provisions of Article IV of the Separation and Distribution Agreement and this
Article VII, the provisions of this Agreement shall control.

 

ARTICLE VIII

 

TRANSITION COMMITTEE

 

Section 8.01.                          Establishment.  Pursuant to the
Separation and Distribution Agreement, a Transition Committee is to be
established by Abbott and AbbVie to, among other things, monitor and manage
matters arising out of or resulting from this Agreement.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.01.                          Mutual Cooperation.  The Parties and
their respective Subsidiaries shall cooperate with each other in connection with
the performance of the Services hereunder; provided, however, that such
cooperation shall not unreasonably disrupt the normal operations of

 

16

--------------------------------------------------------------------------------

 

the Parties and their respective Subsidiaries; and, provided, further, that this
Section 9.01 shall not require either Party to incur any out-of-pocket costs or
expenses unless and except as expressly provided in this Agreement or otherwise
agreed to in writing by the Parties.

 

Section 9.02.                          Title to Intellectual Property.  Except
as expressly provided for under the terms of this Agreement, the Recipient
acknowledges that it shall acquire no right, title or interest (including any
license rights or rights of use) in any intellectual property which is owned or
licensed by the Provider, by reason of the provision of the Services provided
hereunder.  The Recipient shall not remove or alter any copyright, trademark,
confidentiality or other proprietary notices that appear on any intellectual
property owned or licensed by the Provider, and the Recipient shall not
reproduce any such notices on any and all copies thereof.  The Recipient shall
not attempt to decompile, translate, reverse engineer or make excessive copies
of any intellectual property owned or licensed by the Provider, and the
Recipient shall promptly notify the Provider of any such attempt, regardless of
whether by the Recipient or any Third Party, of which the Recipient becomes
aware.

 

Section 9.03.                          Force Majeure.  No Party shall be deemed
in default of this Agreement for failure to fulfill any obligation so long as
and to the extent to which any delay or failure in the fulfillment of such
obligations is prevented, frustrated, hindered or delayed as a consequence of
circumstances of Force Majeure.  In the event of any such excused delay, the
time for performance shall be extended for a period equal to the time lost by
reason of the delay unless this Agreement has previously been terminated under
Article V or under this Section 9.03.  A Party claiming the benefit of this
provision shall, as soon as reasonably practicable after the occurrence of any
such event, (a) provide Notice to the Recipient or the Provider of the nature
and extent of any such Force Majeure condition; and (b) use commercially
reasonable efforts to remove any such causes and resume performance under this
Agreement as soon as reasonably practicable unless this Agreement has previously
been terminated under Article V or under this Section 9.03.  During the period
of a Force Majeure, the Recipient shall be (i) relieved of the obligation to pay
Charges for such Service(s) throughout the duration of such Force Majeure and
(ii) entitled to permanently terminate such Service(s) (and shall be relieved of
the obligation to pay Charges for such Service(s) throughout the duration of
such Force Majeure) if a Force Majeure shall continue to exist for more than
thirty (30) consecutive days, it being understood that the Recipient shall not
be required to provide any advance notice of such termination to the Provider.

 

Section 9.04.                          Independent Contractors.  The Parties
each acknowledge that they are separate entities, each of which has entered into
this Agreement for independent business reasons.  The relationships of the
Parties hereunder are those of independent contractors and nothing contained
herein shall be deemed to create a joint venture, partnership or any other
relationship.  Employees performing services hereunder do so on behalf of, under
the direction of, and as employees of, the Provider, and the Recipient shall
have no right, power or authority to direct such employees.

 

Section 9.05.                          Third Party Beneficiaries.  Except as
provided in Article VII with respect to Provider Indemnitees, (a) the provisions
of this Agreement are solely for the benefit of the Parties, their Subsidiaries
and their permitted successors and assigns, and are not intended to confer upon
any other Person except the Parties, their Subsidiaries and their permitted
successors

 

17

--------------------------------------------------------------------------------


 

and assigns, any rights or remedies hereunder; and (b) there are no other Third
Party beneficiaries of this Agreement and this Agreement shall not provide any
other Third Party with any remedy, claim, Liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

Section 9.06.                          Governing Law.  This Agreement shall be
governed by and construed and interpreted in accordance with the Laws of the
State of Delaware, irrespective of the choice of Laws principles of the State of
Delaware, as to all matters, including matters of validity, construction,
effect, enforceability, performance and remedies.

 

Section 9.07.                          Dispute Resolution.

 

(a)                                 In the event of any controversy, dispute or
claim (a “Dispute”) arising out of or relating to any Party’s rights or
obligations under this Agreement (whether arising in contract, tort or
otherwise) or calculation or allocation of the costs of any Service, or
otherwise arising out of or relating in any way to this Agreement (including the
interpretation or validity of this Agreement), such Dispute shall be resolved in
accordance with the dispute resolution process referred to in Section 7.01 to
the Separation and Distribution Agreement.

 

(b)                                 In any Dispute regarding the amount of a
Charge, if such Dispute is finally resolved pursuant to the dispute resolution
process set forth or referred to in Section 9.07(a) and it is determined that
the Charge that the Provider has invoiced the Recipient, and that the Recipient
has paid to the Provider, is greater or less than the amount that the Charge
should have been, then (i) if it is determined that the Recipient has overpaid
the Charge, the Provider shall within five (5) business days after such
determination reimburse the Recipient an amount of cash equal to such
overpayment, plus the Interest Payment, accruing from the date of payment by the
Recipient to the time of reimbursement by the Provider; and (ii) if it is
determined that the Recipient has underpaid the Charge, the Recipient shall
within five (5) business days after such determination reimburse the Provider an
amount of cash equal to such underpayment, plus the Interest Payment, accruing
from the date such payment originally should have been made by the Recipient to
the time of payment by the Recipient.

 

Section 9.08.                          Specific Performance.  Subject to
Section 9.07, in the event of any actual or threatened default in, or breach of,
any of the terms, conditions and provisions of this Agreement, the Party or
Parties who are or are to be thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief (on an interim or permanent
basis) of its rights under this Agreement, in addition to any and all other
rights and remedies at Law or in equity, and all such rights and remedies shall
be cumulative.  The Parties agree that the remedies at Law for any breach or
threatened breach, including monetary damages, may be inadequate compensation
for any loss and that any defense in any Proceeding for specific performance
that a remedy at Law would be adequate is waived.  Unless otherwise agreed in
writing, the Parties shall continue to provide Services and honor all other
commitments under this Agreement during the course of dispute resolution
pursuant to the provisions of Section 9.07 and this Section 9.08 with respect to
all matters subject to such Dispute; provided, however, that this obligation
shall only exist during the term of this Agreement.

 

18

--------------------------------------------------------------------------------


 

Section 9.09.                          Interpretation.  Words in the singular
shall be deemed to include the plural and vice versa and words of one gender
shall be deemed to include the other genders as the context requires.  The terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
all of the Schedules and Exhibits hereto and thereto) and not to any particular
provision of this Agreement.  Section, Exhibit and Schedule references are to
the Sections, Exhibits, and Schedules to this Agreement unless otherwise
specified.  Unless otherwise stated, all references to any agreement shall be
deemed to include the exhibits, schedules and annexes to such agreement.  The
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified.  The word “or” shall not be exclusive.  Unless
otherwise specified in a particular case, the word “days” refers to calendar
days.  References herein to this Agreement or any other agreement contemplated
herein shall be deemed to refer to this Agreement or such other agreement as of
the date on which it is executed and as it may be amended, modified or
supplemented thereafter, unless otherwise specified.  References to the
performance, discharge or fulfillment of any Liability in accordance with its
terms shall have meaning only to the extent such Liability has terms.  If the
Liability does not have terms, the reference shall mean performance, discharge
or fulfillment of such Liability.

 

Section 9.10.                          Headings.  The Article, Section and
Paragraph headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

Section 9.11.                          Amendment.  No provisions of this
Agreement shall be deemed amended, supplemented or modified unless such
amendment, supplement or modification is in writing and signed by an authorized
representative of each of Abbott and AbbVie.  No provisions of this Agreement
shall be deemed waived unless such waiver is in writing and signed by the
authorized representative of the Party against whom it is sought to be enforced.

 

Section 9.12.                          Assignability.  This Agreement shall not
be assigned without the prior written consent of Abbott and AbbVie, except that:

 

(a)                                 each Party may assign all of its rights and
obligations under this Agreement to any of its Subsidiaries; provided, however,
that no such assignment shall release the assigning Party from any Liability
under this Agreement; and

 

(b)                                 in connection with (i) either Party’s
divestiture of all or substantially all of its assets to a Third Party or (ii) a
Change of Control of either Party, such Party may assign to such Third Party its
rights and obligations under this Agreement; provided, however, that (x) no such
assignment shall release the assigning Party from any Liability under this
Agreement, (y) any and all costs and expenses incurred by either Party in
connection with such assignment (including in connection with clause (z) of this
proviso) shall be borne solely by the assigning Party, and (z) the Parties shall
in good faith negotiate any amendments to this Agreement, including the Exhibits
and Schedules to this Agreement, that may be reasonably necessary in order to
assign such Services.

 

19

--------------------------------------------------------------------------------


 

Section 9.13.                          Audit Assistance.  Each of the Parties
and their respective Subsidiaries are or may be subject to regulation and audit
by a Governmental Authority, standards organizations, customers or other parties
to contracts with such Parties or their respective Subsidiaries under applicable
Law, standards or contract provisions.  If a Governmental Authority, standards
organization, customer or other party to a contract with a Party or its
Subsidiary exercises its right to examine or audit such Party’s or its
Subsidiary’s books, records, documents or accounting practices and procedures
pursuant to such applicable Law, standards or contract provisions, and such
examination or audit relates to the Services, then the other Party shall
provide, at the sole cost and expense of the requesting Party, all assistance
reasonably requested by the Party that is subject to the examination or audit in
responding to such examination or audits or requests for information, to the
extent that such assistance or information is within the reasonable control of
the cooperating Party and is related to the Services.

 

Section 9.14.                          Survival of Covenants.  Except as
expressly set forth in this Agreement, the covenants and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein, shall survive the Effective Time and shall remain in full
force and effect thereafter.

 

Section 9.15.                          Subsidiaries.  Abbott shall cause to be
performed, and hereby guarantees the performance of, all actions, agreements and
obligations set forth herein to be performed by an Abbott Subsidiary and AbbVie
shall cause to be performed, and hereby guarantees the performance of, all
actions, agreements and obligations set forth herein to be performed by an
AbbVie Subsidiary.

 

Section 9.16.                          Waivers of Default.  Waiver by a Party of
any default by the other Party of any provision of this Agreement shall not be
deemed a waiver by the waiving Party of any subsequent or other default, nor
shall it prejudice the rights of the waiving Party.

 

Section 9.17.                          Notices.  All Notices under this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by delivery in person, by overnight
courier service, by facsimile with receipt confirmed (followed by delivery of an
original via overnight courier service) or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a Notice):

 

If to Abbott:

 

Abbott Laboratories

100 Abbott Park Road

Abbott Park, Illinois 60064-6020

Attn: Divisional Vice President, Abbott Transition Organization

Facsimile: (847) 938-5313

 

20

--------------------------------------------------------------------------------


 

If to AbbVie:

 

AbbVie Inc.
1 North Waukegan Road
North Chicago, Illinois 60064

Attn: Vice President, Strategic Initiative

Facsimile: (847) 937-4330

 

Either Party may, by Notice to the other Party, change the address to which such
Notices are to be given.

 

Section 9.18.                          Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement.

 

Section 9.19.                          Entire Agreement.  This Agreement and the
exhibits and schedules hereto contain the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein or therein.

 

Section 9.20.                          Corporate Power.  Abbott represents on
behalf of itself and, to the extent applicable, each Abbott Subsidiary, and
AbbVie represents on behalf of itself and, to the extent applicable, each AbbVie
Subsidiary, as follows:

 

(a)                                 each such Person has the requisite corporate
or other power and authority and has taken all corporate or other action
necessary in order to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby; and

 

(b)                                 this Agreement has been duly executed and
delivered by it and constitutes a valid and binding agreement of it enforceable
in accordance with the terms hereof.

 

Section 9.21.                          Signatures and Delivery.  Each of Abbott
and AbbVie acknowledges that it may execute this Agreement by manual, stamp or
mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement. 
Each of Abbott and AbbVie expressly adopts and confirms a stamp or mechanical
signature (regardless of whether delivered in person, by mail, by courier, by
facsimile or by email in portable document format (PDF)) made in its respective
name as if it were a manual signature delivered in person, agrees that it shall
not assert that any such signature or delivery is not adequate to bind it to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of the other Party at any time, it shall as
promptly as reasonably practicable cause this Agreement to be manually executed
(any such execution to be as of the date of the initial date hereof) and
delivered in person, by mail or by courier.

 

Section 9.22.                          Severability.  In the event that any one
or more of the terms or provisions of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this

 

21

--------------------------------------------------------------------------------


 

Agreement, or the application of such term or provision to Persons or
circumstances or in jurisdictions other than those as to which it has been
determined to be invalid, illegal or unenforceable, and the Parties shall use
their commercially reasonable efforts to substitute one or more valid, legal and
enforceable terms or provisions into this Agreement which, insofar as
practicable, implement the purposes and intent of the Parties.  Any term or
provision of this Agreement held invalid or unenforceable only in part, degree
or within certain jurisdictions shall remain in full force and effect to the
extent not held invalid or unenforceable to the extent consistent with the
intent of the Parties as reflected by this Agreement.  To the extent permitted
by applicable Law, each Party waives any term or provision of Law which renders
any term or provision of this Agreement to be invalid, illegal or unenforceable
in any respect.

 

Section 9.23.                          Further Assurances.  Each Party hereto
shall take, or cause to be taken, any and all reasonable actions, including the
execution, acknowledgment, filing and delivery of any and all documents and
instruments that any other Party hereto may reasonably request in order to
effect the intent and purpose of this Agreement and the transactions
contemplated hereby.

 

Section 9.24.                          Public Announcements.  From and after the
Effective Time, the Parties shall consult with each other before issuing, and
give each other the opportunity to review and comment upon, that portion of any
press release or other public statements that relates to the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement prior to such consultation, except (a) as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange or national securities
quotation system; or (b) as otherwise set forth on Schedule 9.16 to the
Separation and Distribution Agreement.

 

Section 9.25.                          Mutual Drafting.  This Agreement shall be
deemed to be the joint work product of the Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable.

 

* * * * *

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

 

ABBOTT LABORATORIES

ABBVIE INC.

 

 

 

 

By:

/s/ Thomas C. Freyman

 

By:

/s/ Richard A. Gonzalez

 

Name:

Thomas C. Freyman

 

 

Name:

Richard A. Gonzalez

 

Title:

Executive Vice President, Finance and Chief Financial Officer

 

 

Title:

Chairman of the Board and Chief Executive Officer

 

 

[Signature Page to U.S. Transition Services Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

Omitted Services/Additional Services Template

 

 Function:

 

 Service Provider:

 

 Service Recipient:

 

 Description of  Transition Services:

 

 Term:

 

 

A-1

--------------------------------------------------------------------------------

 

Schedule 1

Services

 

Function:

Human Resources

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

HR program administration, HR related communications consulting and certain
payroll and HR services.

Term:

Up to 24 months

 

Sch 1-1

--------------------------------------------------------------------------------


 

Function:

Purchasing

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Access to purchasing content, systems and related support, sourcing and rebate
management.

Term:

Up to 24 months

 

Sch 1-2

--------------------------------------------------------------------------------


 

Function:

Information Systems

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Application support and maintenance; mainframe and services access and support;
IT customer support, training and administration; planning and program
management support; Finance/SFA functional support; and IT support, maintenance,
infrastructure, subject matter expertise and system access to key systems.

Term:

24 Months

 

Sch 1-3

--------------------------------------------------------------------------------


 

Function:

Information Systems

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Application support and maintenance, program management for upgrades of server
and coordination for DRP & Disaster Recovery Testing, change management
coordination and quality & privacy-related web monitoring on behalf of the
affiliates, system support for Prisms CRM system, project management support for
special area special projects, IT support, maintenance, infrastructure, subject
matter expertise and system access to key systems.

Term:

Up to 24 months

 

Sch 1-4

--------------------------------------------------------------------------------


 

Function:

Internal Audit

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Internal audits of international shared locations and Sarbanes-Oxley related
support.

Term:

24 Months

 

Sch 1-5

--------------------------------------------------------------------------------


 

Function:

Internal Audit

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Sarbanes-Oxley related support.

Term:

24 Months

 

Sch 1-6

--------------------------------------------------------------------------------


 

Function:

AN

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

System support, consulting services, subject matter expertise, medical safety
and surveillance, certain manufacturing and labor support, AbbVie operations
service/support at certain manufacturing site(s).

Term:

Up to 24 months

 

Sch 1-7

--------------------------------------------------------------------------------


 

Function:

Administrative Services

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Corporate records, creative network communications and public affairs, delivery
service, fleet management, food service contracts, conference rooms/audio
visual, interior design storage, library information contracts/systems, travel,
meetings, telepresence/video services, and management oversight.

Term:

Up to 24 months

 

Sch 1-8

--------------------------------------------------------------------------------


 

Function:

Administrative Services

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

J-28 building floorspace, cafeteria catering related services.

Term:

24 Months

 

Sch 1-9

--------------------------------------------------------------------------------


 

Function:

AVD

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Clinical trial support.

Term:

24 Months

 

Sch 1-10

--------------------------------------------------------------------------------

 

Function:

Finance

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Controlled drug reporting, cost maintenance, product identification coding, lot
number location coding, RGL ledger accounting support, royalty contract
administration/accounting, SOX support, corporate C&TC, US accounts payable,
expense reporting, US freight payment, knowledge transfer, US payroll
processing, CEPA support, corporate accounting staffing and training, and
abandoned property compliance tasks.

Term:

Up to 24 months

 

Sch 1-11

--------------------------------------------------------------------------------


 

Function:

Finance

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Deferred margin services, sales reporting and consolidation, transfer pricing,
IT system access/support, forecast information for transfer pricing, and
knowledge sharing.

Term:

24 Months

 

Sch 1-12

--------------------------------------------------------------------------------


 

Function:

Engineering Services

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Crisis management, EHS&E consultation, global project management,
security/guard, Lake County related support, emergency generator access,
Calibration/Metrology, and IT system access and support.

Term:

24 Months

 

Sch 1-13

--------------------------------------------------------------------------------


 

Function:

Engineering Services

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Crisis management, EHS&E consultation, global project management,
security/guard, Lake County support, emergency generator access,
Calibration/Metrology support, and IT system access and support.

Term:

Up to 24 months

 

Sch 1-14

--------------------------------------------------------------------------------


 

Function:

Research and Development

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Certain co-development-related services and subject matter expertise.

Term:

Up to 24 months.

 

Sch 1-15

--------------------------------------------------------------------------------


 

Function:

Research and Development

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

IT system/application access and business support, mass spectrometry support,
NMR support, extrusion of nutritional products, scientific stockroom/lab
services, chemical hygiene plan, outsourcing grant plan, PV case processing, PV
data management, and microscopy/physical analytical chemistry support.

Term:

Up to 24 months.

 

Sch 1-16

--------------------------------------------------------------------------------


 

Function:

L&A

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Finance variable and fixed allocations.

Term:

Up to 24 months

 

Sch 1-17

--------------------------------------------------------------------------------


 

Function:

Legal

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Financial consulting, patent search, legal operations consulting, IP property
operations consulting, and legal IT systems support.

Term:

Up to 24 months

 

Sch 1-18

--------------------------------------------------------------------------------


 

Function:

Legal

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Financial consulting, patent search, and legal operations consulting.

Term:

24 Months

 

Sch 1-19

--------------------------------------------------------------------------------


 

Function:

Ethics and Compliance

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

IT systems/applications access and support, transparency support, investigations
management, and 3PP & anticorruption management.

Term:

Up to 24 months

 

Sch 1-20

--------------------------------------------------------------------------------

 

Function:

Ethics and Compliance

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Transparency support and investigations management support.

Term:

24 Months

 

Sch 1-21

--------------------------------------------------------------------------------


 

Function:

Public Affairs

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Product donation administration, administration/advisory support (employee
giving, matching grants, volunteerism programs, and blood drive), and knowledge
transfer of related giving programs and IRPA functional expertise.

Term:

Up to 24 months

 

Sch 1-22

--------------------------------------------------------------------------------


 

Function:

Public Affairs

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Knowledge transfer of related giving programs and IRPA functional expertise.

Term:

Up to 24 months

 

Sch 1-23

--------------------------------------------------------------------------------


 

Function:

US Commercial

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Patient Assistance Foundation administrative support, and IT system
access/support.

Term:

Up to 24 months

 

Sch 1-24

--------------------------------------------------------------------------------


 

Function:

Commercial/Headquarters

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Expat benefits, front office support, international HQ and affiliate IT
system/application/infrastructure, international IT planning, affiliate external
website support, financial reporting & consolidation IT services/support,
certain Corp Purchasing Legal pass-through, AS/400 support, international IT
policy training, and international SOX support.

Term:

24 Months

 

Sch 1-25

--------------------------------------------------------------------------------


 

Function:

Regulatory

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

IT systems/applications support, and regulatory subject matter expertise.

Term:

24 Months

 

Sch 1-26

--------------------------------------------------------------------------------


 

Function:

Regulatory

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

IT systems/applications support, and regulatory subject matter expertise.

Term:

24 Months

 

Sch 1-27

--------------------------------------------------------------------------------


 

Function:

Tax

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Corporate tax support.

Term:

24 Months

 

Sch 1-28

--------------------------------------------------------------------------------


 

Function:

Tax

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

Corporate tax support.

Term:

24 Months

 

Sch 1-29

--------------------------------------------------------------------------------


 

Function:

Treasury

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Cash management, treasury operations, shareholder services, netting
coordination, FX hedging, inter-company loan account maintenance, Luxembourg
office and accounting support, real estate consulting, and retirement funds
consulting.

Term:

Up to 24 months

 

Sch 1-30

--------------------------------------------------------------------------------

 

Function:

Quality

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

Pharma label support, QA plant services, animal services, AQR subject matter
expertise, and complaint processing.

Term:

Up to 24 months

 

Sch 1-31

--------------------------------------------------------------------------------


 

Function:

Quality

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

IT system/application access, QA plant services, stability storage, subject
matter expertise, PV QA audit and compliance, GCP affiliate audit/management,
Global Inspection Management services, and AEGIS workflow support.

Term:

Up to 24 months

 

Sch 1-32

--------------------------------------------------------------------------------


 

Function:

Manufacturing and Supply Chain

Service Provider:

Abbott

Service Recipient:

AbbVie

Description of Transition Services:

IT system/application access and support, supply/provide storage of solvents
recovery used as comparable fuel, anti-counterfeiting service support, State
Departments of Agriculture Synermax Registrations maintenance, anti-body
production, supply materials, Global Standards and Serialization Office (GSSO)
support, and corporate customs & trade compliance support.

Term:

Up to 24 months

 

Sch 1-33

--------------------------------------------------------------------------------


 

Function:

Manufacturing and Supply Chain

Service Provider:

AbbVie

Service Recipient:

Abbott

Description of Transition Services:

IT system/application access and support, logistics/customs compliance, accounts
payable, treasury, project accounting, payroll, tax, Foreign Trade Zone (FTZ)
Services, occupational health, emergency spill response support, industrial
hygiene, metrology, freight handling, housekeeping, waste management,
distribution, Global Supply Dept. support, stability, serialization support,
anti-counterfeiting service support, supply materials, contract administrative,
freight audit functions, cold storage, operations, warehouse space and
receiving, and hazardous waste recovery.

Term:

Up to 24 months

 

Sch 1-34

--------------------------------------------------------------------------------
